to[iflS-oittn ,03fu^i ,oGpu>~$j

 Lexter       Kossie#700661
,William McConnell Unit
 3001 South Emily Drive
, Beeville,      Texas 78102


 April 26,       2015
                                                                   COURTQFCR^IM^LAPPEALS
 Texas Court of Criminal Appeals                                           APR 29 2015
 P.O. BOX 12308, Capitol Station
 Austin,       Texas    78711
                                                                     A*»We08fr,Cterk '
 RE: WR NOs.         10,978-01        thru   10,978-16
        Tr.Ct.NOs.       679887-A     thru   679887-K
        185th District Court - Harris County


 Dear       Clerk:


               Recently I have been cited for abuse of the writ.                    In
 order for me to show that the claims I intend to raise in my
 subsequent writ are not barred by Sec 4 I am requesting the
 docket       sheet of    all      the writs mentioned        above with a    list of
 all of the claims presented in each of those application. With
 out    a    list of    all   of    the claims   I   cannot    show that    the claims
 I intend to raise have not been raised before in those prior
 applications.
               Thank you for any consideration given in this matter.


                                                               Sincerely,




  cc:File                                                      Lexttr- Kennon Kossie